Title: From George Washington to Timothy Pickering, 6 February 1798
From: Washington, George
To: Pickering, Timothy

 

Dear Sir,
Mount Vernon 6th Feby 1798.

Your letters of the 20th & 27th Ulto have been duly received; and the Pamphlets, with Colo. Monroe’s View, came safe.
If no direct opportunity to Alexandria should present itself soon, by which the W[or]ks of Mr Nancrede could be sent with convenience & without liability to damage, I would thank you for putting them (carefully wrapped up) into the hands of Colo. Biddle, who is the Agent employed by me for transacting the small matters I have to do in Philadelphia; & who, generally, sends such things as I require, by the Packets to Alexandria.
I am sensible of the honor done me by Mr Nancrede in the dedication of this work to me; and for his politeness in sending it; and shall, as soon as I know on what terms the Studies of Nature are offered, make him my acknowledgments accordingly.
I have not had leisure, yet, to look into Monroes View, nor to read more than the first numbers of Scipio, although I have them to the 15th inclusive. Postponing the latter until I had obtained the former.
Notwithstanding there existed no doubt in my mind that the charge exhibited against you in the Aurora was a malignant falsehood, yet, satisfied as I am of the motive, and the end intended to be answered by the publication, I have read with much gratification your explicit disavowal of its application. But the more the views of those who are opposed to the measures of our Government are developed, the less surprised I am at the attempt, and the means—cowardly, illiberal and assasin like—which are used to subvert it; and to destroy all confidence in those who are entrusted with the Administration thereof. Among these, is to be classed an assertion, in the Pamphlet written by Mr Fauchet, in these words “It is the general opinion that Mr Talon came to Philadelphia on a confidential mission from the Pretender” to Genl Washington “He was admitted to a very particular audience with the President before the arrival of Mr Genet at Philadelphia.” What the general opinion of the French party might have been is not for me to say, but I pronounce the latter part of the quotation to be an impudent—a wicked—and groundless assertion—and accordingly authorise any, and every person who chuses to be at the trouble of doing it, to contradict it in the most unqualified terms. With Mr Talon I had

no acquaintance. If he ever was in my company it must have been in the drawing room (or at what was called the Levees) on company days. Whether I ever exchanged a word with him during the time of his stay in this Country is more than my memory, at this time, is able to decide. If his arrival in it was posterior to the proscription, or cloud which hovered of such characters, the probability is that I never did; be this however as it may—I will pledge myself that I never, directly nor indirectly exchanged a word with him out of the public rooms—on public days—& on commonplace subjects—And if it should be adjudged expedient by you, & those with whom I usually conversed on subjects of this sort, I would announce as much in the Gazettes; when it might not be amiss perhaps to let my whole letter to Mr Gouvr Morris, & his to me, to which it was an answer, appear also in order to do away the effect of another charge which extracts drawn from the former was intended to impress on the Public mind—namely, a dereliction to France & the contrary to Great Britain. To go into a justification of one’s conduct, in matters of this sort, would be very unpleasant; and if it was unconnected with public concerns, I should treat the essays to injure me, with the contempt they deserve; but when it is evident that the shafts which are aimed at me are calculated for a more important purpose than simply to wound my reputation it becomes a matter of more magnitude, & merits consideration; which, if you have leisure to bestow, I would thank you for the result—being with much truth, & very great regard Dear Sir Your Obedt Servant

Go: Washington

